                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:16-CV-73-FL


 PAMELA MELVIN,                                 )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )                      ORDER
                                                )
 THE UNITED STATES OF AMERICA;                  )
 TRACY NAYLOR also known as TRACY               )
 HAUKER; GINGER HUNSUCKER;                      )
 KATHY REED; VENKATA G.                         )
 BOODULURI; MASSEY HILL DRUG                    )
 COMPANY, INC.; MASSEY HILL                     )
 PHARMACY, LLC; and JONNA                       )
 SQUIRES;                                       )
                                                )
                      Defendants.               )



       This matter comes before the court on plaintiff’s motions (DE 126, 128) for extension of time

to file memorandum in support of her motion for new trial or in the alternative to alter or amend

judgment, as well as plaintiff’s motion for protective order or in the alternative for sanctions (DE

129). For good cause shown, plaintiff’s motion for extension is ALLOWED and plaintiff has until

October 24, 2018, to file a memorandum in support of her motion for new trial or in the alternative

to alter or amend judgment (DE 125). However, plaintiff has not demonstrated a basis for protective

order or for sanctions upon the record in this case. Accordingly, plaintiff’s motion for protective

order or in the alternative for sanctions is DENIED.

       SO ORDERED, this the 3rd day of October, 2018.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
